DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed on 11/2/2021 have been fully considered and are persuasive.  The rejections of claims 1-20 have been withdrawn. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a system for conducting reactions and screening for reaction products, the system comprising: 
a sampling probe configured to produce a liquid droplet spray discharge; 
a substrate configured to hold reagents for a reaction; and 
a mass spectrometer, wherein the system is configured such that the sampling probe produces the liquid droplet spray discharge toward the substrate at an angle that the liquid droplet spray discharge impacts the substrate in order to desorb the reagents from the substrate and reflects the liquid droplet spray discharge from the substrate to an inlet of the mass spectrometer, which inlet is positioned a distance from the substrate such that the reagents desorbed into the liquid droplet spray discharge have 
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Cooks (US 2013/0280819), who teaches a system for analyzing samples comprising a sample probe configured to produce a liquid droplet spray discharge, a substrate holding reagents for a reaction, and a mass spectrometer with an inlet for receiving desorbed reagents; however Cooks fails to explicitly teach that the inlet is positioned a distance from the substrate such that the reagents desorbed into the liquid droplet spray discharge have sufficient time to react and form a reaction product prior to the liquid droplet spray discharge reaching the inlet of the mass spectrometer.
The primary reason for allowance of the claims is the combination of the system’s sampling probe configured to produce a liquid droplet spray discharge, the substrate configured to hold reagents for a reaction, and the mass spectrometer, wherein the system is configured such that the sampling probe produces the liquid droplet spray discharge toward the substrate at an angle that the liquid droplet spray discharge impacts the substrate in order to desorb the reagents from the substrate and reflects the liquid droplet spray discharge from the substrate to an inlet of the mass spectrometer, which inlet is positioned a distance from the substrate such that the reagents desorbed into the liquid droplet spray discharge have sufficient time to react and form a reaction product prior to the liquid droplet spray discharge reaching the inlet of the mass spectrometer.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881